Petition for Writ of Mandamus Denied and Memorandum Opinion filed February
14, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00100-CR
                                  NO. 14-12-00101-CR
                                    ____________

                         IN RE WENDIYA KINCHIN, Relator


                              ORIGINAL PROCEEDING
                                WRIT OF MANDAMUS
                                  56th District Court
                                Galveston County, Texas
                     Trial Court Cause Nos. 11CR3371 & 11CR3372




                      MEMORANDUM                     OPINION

       On February 3, 2012, relator Wendiya Kinchin filed a petition for writ of mandamus
in this court. See Tex. Gov’t Code § 22.221; see also Tex. R. App. P. 52. Relator
complains that the presiding judge of the 56th District Court of Galveston County has not
set a hearing on two applications for writs of habeas corpus.

       To be entitled to mandamus relief in a criminal case, a relator must show that he has
no adequate remedy at law to redress his alleged harm, and that what he seeks to compel is
a ministerial act, not involving a discretionary or judicial decision. State ex rel. Young v.
Sixth Judicial Dist. Court of Appeals at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim. App.
2007) (orig. proceeding). When a trial judge refuses to issue a writ of habeas corpus or
denies a hearing on the merits, the applicant may either present the application to another
judge having jurisdiction, or “under proper circumstances” seek a writ of mandamus. Ex
parte Villanueva, 252 S.W.3d 391, 304 (Tex. Crim. App. 2008).

       The Texas Code of Criminal Procedure provides that “[t]he writ of habeas corpus
shall be granted without delay by the judge or court receiving the petition, unless it [is]
manifest from the petition itself, or some documents annexed to it, that the party is entitled
to no relief whatever.” Tex.Code Crim. Proc. art. 11.15. Relator has not provided this
court with copies of the applications for writs of habeas corpus on which a hearing is
requested. Accordingly, this court is unable to determine whether the trial court may have
properly determined from the applications that relator was not entitled to relief. Relator
also has not established that the applications were properly filed and brought to the trial
court’s attention. It is relator’s burden to provide this court with a record sufficient to
establish his right to relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992); Tex. R.
App. P. 52.3(k), 52.7(a).

       Accordingly, we deny relator’s petition for writ of mandamus.


                                           PER CURIAM

Panel consists of Chief Justice Hedges and Justices Jamison and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                              2